          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 1 of 13




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 9

10
            WILFREDO FAVELA AVEÑDANO,                           CASE NO. 20-cv-700-JLR-MLP
11          et al.,
                                                                STIPULATED PROTECTIVE
12                          Petitioners-Plaintiffs,             ORDER

13                                  v.

14          NATHALIE ASHER, Director of the
            Seattle Field Office of U.S. Immigration
15          and Customs Enforcement, et. al.,

16                          Respondents-Defendants.

17

18
     1.     PURPOSES AND LIMITATIONS
19
            Discovery in this action is likely to involve production of confidential, for official use only,
20
     law enforcement sensitive, and/or private information for which special protection may be
21
     warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter the following
22
     Stipulated Protective Order (“Order”). The parties acknowledge that this Order is consistent with
23
     Local Civil Rule 26(c). It does not confer blanket protection on all disclosures or responses to
24
     discovery, the protection it affords from public disclosure and use extends only to the limited
25
     information or items that are entitled to confidential treatment under the applicable legal principles,
26
     and it does not presumptively entitle parties to file confidential information under seal.
         Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 2 of 13




 1 2.      “CONFIDENTIAL” MATERIAL and “HIGHLY CONFIDENTIAL – ATTORNEYS’

 2 EYES ONLY” MATERIAL

 3         “Confidential” material shall include the following types of documents and tangible things

 4 produced or otherwise exchanged:

 5         a) Personal identifying information and other non-public personal information (e.g.,

 6             health, financial, immigration, and employment records) of the producing party or the

 7             producing party’s family members or employees;

 8         b) Any sensitive medical information and Personal Health Information, as that term is

 9             defined in 45 C.F.R. § 164.501, produced by the parties;

10         c) Any other personally identifiable information identified in Federal Rule of Civil

11             Procedure 5.2 and Local Civil Rule 5.2(a);

12         d) Any other information protected or restricted from disclosure by state or federal statute

13             or regulation which otherwise could subject either party to civil or criminal penalties

14             or other sanctions in the event of unauthorized disclosure, including information,

15             documents or tangible things protected by the Privacy Act, 5 U.S.C. § 552a, et seq., or

16             information that would be covered by the Privacy Act if the subject of the information

17             had been a U.S. citizen or a person lawfully admitted for permanent residence; and,

18         e) Photos taken by Plaintiffs’ expert during the site inspection that present security
19             concerns or that otherwise despite the limits on depicting any identifiable features of

20             detainees, employees, or staff, at the facility during the site visit such content is

21             ascertainable.

22         f) “Highly Confidential-Attorneys’ Eyes Only” material shall include the following

23 documents and tangible things produced or otherwise exchanged, including:

24             i.     Security arrangements, security plans, practices, policies, protocols, or

25                    guidelines; security audits or reviews; building layouts; or documents reflecting

26                    architectural plans, blueprints, or schematics whose efficacy may be
          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 3 of 13




 1                     undermined by disclosure to the public, including but not limited to floor plans

 2                     or plans specific to building security features, enhancements, or vulnerabilities.

 3                     Any building layouts or documents reflecting architectural plans, blueprints,

 4                     schematics and floor plan diagrams shall be produced exclusively to attorney

 5                     Eunice Cho, and to Plaintiff’s expert, Dr. Marc Stern. Ms. Cho and Dr. Stern

 6                     shall not further share, duplicate, digitize, nor disseminate these documents or

 7                     information, per the Court’s ruling. See November 24, 2020 Transcript. HVAC

 8                     -ventilation system schematics and information shall be produced exclusively

 9                     to attorney Eunice Cho and to Plaintiffs’ designated HVAC expert. Ms. Cho

10                     and Plaintiffs’ designated HVAC expert shall not share, duplicate, digitize nor

11                     disseminate these documents or information per the Court’s ruling.            See

12                     November 24, 2020 Transcript.

13              ii.    Communications between the Government and GEO containing highly

14                     sensitive information regarding security-related information, policies, and

15                     procedures.

16              iii.   “Law enforcement sensitive information,” including non-public information

17                     regarding law enforcement techniques, procedures, sources, intelligence, and

18                     investigations.
19          Notwithstanding the above, the parties reserve the right to challenge the discoverability of

20 any document that falls within the definition of “Confidential” material and “Highly Confidential

21 – Attorneys’ Eyes Only” material. The parties further reserve the right to challenge the designation

22 of confidentiality of any document using the procedure described in paragraph 6.

23

24

25

26
          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 4 of 13




 1 3.       SCOPE

 2          The protections conferred by this Order cover not only confidential material (as defined

 3 above), but also (1) any information copied or extracted from confidential material; (2) all copies,

 4 excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 5 conversations, or presentations by parties or their counsel that might reveal confidential material.

 6          However, the protections conferred by this Order do not cover information that is in the

 7 public domain or becomes part of the public domain through trial or otherwise.

 8 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 9          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

10 or produced by another party or by a non-party in connection with this case only for purposes of

11 pursuing, defending or attempting to settle this litigation. Confidential material may be disclosed

12 only to the categories of persons and under the conditions described in this Order. Confidential

13 material must be stored and maintained by a receiving party at a location and in a secure manner

14 that ensures that access is limited to the persons authorized under this Order.

15          4.2     Disclosure of “CONFIDENTIAL” Material. Unless otherwise ordered by the Court

16 or permitted in writing by the designating party, a receiving party may disclose any confidential

17 material only to:

18                  (a)    Named Plaintiffs, Defendants and Defendants’ employees to whom
19 disclosure is reasonably necessary for this litigation;

20                  (b)    the receiving party’s counsel of record in this action, as well as any support

21 staff and other employees of such counsel assisting in this action with an appropriate need to know;

22                  (c)    the officers, directors, and employees (including in house counsel) of the

23 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

24 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

25 designated;

26
          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 5 of 13




 1                  (d)    experts and consultants to whom disclosure is reasonably necessary for this

 2 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 3                  (e)    the court, court personnel, and court reporters and their staff;

 4                  (f)    copy or imaging or data processing services retained by counsel to assist in

 5 this litigation, provided that counsel for the party retaining the copy or imaging or data processing

 6 service instructs the service not to disclose any confidential material to third parties and to

 7 immediately return all originals and copies of any confidential material;

 8                  (g)    during their depositions, witnesses in the action to whom disclosure is

 9 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

10 (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

11 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

12 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

13 under this Order;

14                  (h)    the author or recipient of a document containing the information or a

15 custodian or other person who otherwise possessed or knew the information; and,

16                  (i)    any other person mutually authorized by both parties’ counsel to examine

17 such information.

18          4.3     Disclosure of “Highly Confidential-Attorneys’ Eyes Only” Material.             Unless
19 otherwise ordered by the Court or permitted in writing by the designating party, information

20 designated as “Highly Confidential – Attorneys’ Eyes Only” shall not be disclosed by the receiving

21 party or the receiving party’s counsel of record to the public , nor disclosed to any other person or

22 entity without Order of the Court or written mutual agreement with the designating party. The

23 limitations of Court’s ruling set forth in its transcript of November 24, 2020 shall control.

24          4.4     Filing Confidential or Highly Confidential Material. Before filing confidential or

25 highly confidential material with the Court or discussing or referencing such material in court

26 filings, the filing party shall confer with the designating party, in accordance with Local Civil Rule
          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 6 of 13




 1 5(g)(3)(A), to determine whether the designating party will remove the confidential designation,

 2 whether the document can be redacted, or whether a motion to seal or stipulation and proposed

 3 order is warranted. During the meet and confer process, the designating party must identify the

 4 basis for sealing the specific confidential information at issue, and the filing party shall include

 5 this basis in its motion to seal, along with any objection to sealing the information at issue. Local

 6 Civil Rule 5(g) sets forth the procedures that must be followed and the standards that will be

 7 applied when a party seeks permission from the Court to file material under seal. A party who

 8 seeks to maintain the confidentiality of its information must satisfy the requirements of Local Civil

 9 Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this

10 requirement will result in the motion to seal being denied, in accordance with the strong

11 presumption of public access to the Court’s files.

12 5.       DESIGNATING PROTECTED MATERIAL

13          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

14 or non-party that designates information or items for protection under this Order must take care to

15 limit any such designation to specific material that qualifies under the appropriate standards. The

16 designating party must designate for protection only those parts of material, documents, items, or

17 oral or written communications that qualify, so that other portions of the material, documents,

18 items, or communications for which protection is not warranted are not swept unjustifiably within
19 the ambit of this Order.

20          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

21 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

22 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

23 and burdens on other parties) expose the designating party to sanctions.

24          If it comes to a designating party’s attention that information or items that it designated for

25 protection do not qualify for protection, the designating party must promptly notify all other parties

26 that it is withdrawing the mistaken designation.
          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 7 of 13




 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 2 (see, e.g., section 5.2(b) below), or as otherwise stipulated or ordered, disclosure or discovery

 3 material that qualifies for protection under this Order must be clearly so designated before or when

 4 the material is disclosed or produced.

 5                  (a)    Information in documentary form: (e.g., paper or electronic documents and

 6 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

 7 the designating party must affix the designation of “CONFIDENTIAL – SUBJECT TO

 8 PROTECTIVE ORDER” to each page that contains confidential material and “HIGHLY

 9 CONFIDENTIAL-ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” to

10 each page that contains highly confidential material. If only a portion or portions of the material

11 on a page qualifies for protection, the producing party also must clearly identify the protected

12 portion(s) (e.g., by making appropriate markings in the margins). With respect to documents

13 containing confidential material produced in native format, the designating party shall include the

14 appropriate confidentiality designation in the filename. Highly Confidential Attorney’s Eyes Only

15 documents subject to the Court’s November 24, 2020 order may be produced solely in a non-

16 digital format that may not be duplicated.

17                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties

18 and any participating non-parties must identify on the record, during the deposition or other pretrial
19 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

20 after reviewing the transcript. Any party or non-party may, within thirty days after receiving the

21 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

22 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

23 at trial, the issue should be addressed during the pre-trial conference.

24                  (c)    Other tangible items: the producing party must affix in a prominent place

25 on the exterior of the container or containers in which the information or item is stored the

26 designation “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”, “HIGHLY
          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 8 of 13




 1 CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO A PROTECTIVE ORDER,”

 2 or contain a similar marking. If only a portion or portions of the information or item warrant

 3 protection, the producing party, to the extent practicable, shall identify the protected portion(s).

 4          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 5 designate qualified information or items does not, standing alone, waive the designating party’s

 6 right to secure protection under this Order for such material. Upon timely correction of a

 7 designation, the receiving party must make reasonable efforts to ensure that the material is treated

 8 in accordance with the provisions of this Order.

 9 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

10          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

11 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

12 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

13 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

14 challenge a confidentiality designation by electing not to mount a challenge promptly after the

15 original designation is disclosed.

16          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

17 regarding confidential designations without court involvement. Any motion regarding confidential

18 designations or for a protective order must include a certification, in the motion or in a declaration
19 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

20 affected parties in an effort to resolve the dispute without court action. The certification must list

21 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

22 to-face meeting or a telephone conference.

23          6.3     Judicial Intervention. If the parties cannot resolve a challenge without the Court’s

24 intervention, the designating party may file and serve a motion to retain confidentiality under Local

25 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

26 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 9 of 13




 1 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 2 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 3 the material in question as confidential until the Court rules on the challenge.

 4 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 5 LITIGATION

 6          If a party is served with a subpoena or a court order issued in other litigation that compels

 7 disclosure of any information or items designated in this action as “CONFIDENTIAL – SUBJECT

 8 TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY –

 9 SUBJECT TO A PROTECTIVE ORDER,” that party must:

10                 (a)     promptly notify the designating party in writing and include a copy of the

11 subpoena or court order;

12                 (b)     promptly notify in writing the party who caused the subpoena or order to

13 issue in the other litigation that some or all of the material covered by the subpoena or order is

14 subject to this Order. Such notification shall include a copy of this Order; and

15                 (c)     cooperate with respect to all reasonable procedures sought to be pursued by

16 the designating party whose confidential material may be affected.

17

18 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

20 material to any person or in any circumstance not authorized under this Order, the receiving party

21 must immediately (a) notify in writing the designating party of the unauthorized disclosures, (b)

22 use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

23 person or persons to whom unauthorized disclosures were made of all the terms of this Order, and

24 (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

25 Bound” that is attached hereto as Exhibit A.         The inadvertent, unintentional, disclosure of

26
         Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 10 of 13




 1 confidential or highly confidential material will not, under any circumstances, be deemed a waiver,

 2 in whole or in part, of any claims of confidentiality.

 3 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4 MATERIAL

 5          When a producing party gives notice to receiving parties that certain inadvertently

 6 produced material is subject to a claim of privilege or other protection, the obligations of the

 7 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 8 is not intended to modify whatever procedure may be established in an e-discovery order or

 9 agreement that provides for production without prior privilege review. The parties agree to the

10 entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

11 10.      NON-TERMINATION AND RETURN OF DOCUMENTS

12          Within 60 days after the termination of this action, including all appeals, each receiving

13 party must return all confidential material to the producing party, including all copies, extracts and

14 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

15          Notwithstanding this provision, and unless otherwise ordered by the Court, counsel are

16 entitled to retain one archival copy of all documents filed with the court, trial, deposition, and

17 hearing transcripts, correspondence, deposition and trial exhibits, expert reports, attorney work

18 product, and consultant and expert work product, even if such materials contain confidential
19 material.

20          The confidentiality obligations imposed by this Order shall remain in effect until a

21 designating party agrees otherwise in writing or the Court orders otherwise.

22          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

23          RESPECTFULLY SUBMITTED this 30th day of December 2020.

24                                                          ACLU NATIONAL PRISON PROJECT

25                                                          By: s/ Eunice H. Cho
                                                            Eunice H. Cho, WSBA No. 53711
26                                                          915 15th St. NW, Washington, DC 20005
          Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 11 of 13



                                                          Tel: 202-548-6616
 1                                                        echo@aclu.org
 2                                                        Attorney for Petitioners-Plaintiffs
 3

 4                                                        BRIAN T. MORAN
                                                          United States Attorney
 5

 6                                                        By: s/ Michelle R. Lambert
                                                          Michelle R. Lambert, NYS Bar #4666657
 7                                                        United States Attorney’s Office
                                                          120 Pacific Ave., Suite 700
 8                                                        Tacoma, WA 98402
                                                          Tel: 253-428-3824
 9                                                        michelle.lambert@usdoj.gov
10                                                        Attorney for ICE Respondents-Petitioners
11
                                                          III BRANCHES LAW, PLLC
12
                                                          By: s/ Joan K. Mell
13                                                        Joan K. Mell, WSBA #21319
                                                          1019 Regents Blvd., Suite 204
14                                                        Fircrest, WA 98466
                                                          Tel: 253-566-2510
15                                                        joan@3brancheslaw.com
16                                                        Attorney for Stephen Langford
17
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
18
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
19
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
20
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
21
     documents, including the attorney-client privilege, attorney work-product protection, or any other
22
     privilege or protection recognized by law.
23

24

25
   \\
26 \\
         Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 12 of 13



     DATED: January 4, 2021.
 1

 2
                                             A
 3                                           MICHELLE L. PETERSON
                                             United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
         Case 2:20-cv-00700-JLR-MLP Document 203 Filed 01/04/21 Page 13 of 13




 1

 2                                            EXHIBIT A

 3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4          I,   ____________________________________           [print   or   type   full   name],   of

 5 ____________________________________ [print or type full address], declare under penalty of

 6 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 7 issued by the United States District Court for the Western District of Washington in the case of

 8 Favela Aveñdano v. Asher, No. 20-cv-700 (W.D. Wash.). I agree to comply with and to be bound

 9 by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure

10 to so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

11 promise that I will not disclose in any manner any information or item that is subject to this

12 Stipulated Protective Order to any person or entity except in strict compliance with the provisions

13 of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the

15 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

16 Order, even if such enforcement proceedings occur after termination of this action.

17 Date:

18 City and State where sworn and signed:
19 Printed name:

20 Signature:

21

22

23

24

25

26
